IN THE
                               TENTH COURT OF APPEALS

                                   No. 10-14-00261-CR

DENNIS BIGGS,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                               From the 52nd District Court
                                  Coryell County, Texas
                                  Trial Court No. 22227


                               MEMORANDUM OPINION


       Appellant, Dennis Biggs, appeals from his conviction for unlawful possession of

a firearm by a felon. See TEX. PENAL CODE ANN. § 46.04 (West 2011). On March 16, 2015,

appellant’s counsel filed a motion to dismiss this appeal that was signed by both

appellant and his counsel and indicated an intent to “withdraw Appellant’s Notice of

Appeal” and “dismiss this appeal.”

       Appellant’s motion to dismiss is granted, and this appeal is hereby dismissed.

See TEX. R. APP. P. 42.2(a).
                                              AL SCOGGINS
                                              Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion to dismiss granted; appeal dismissed
Opinion delivered and filed March 26, 2015
Do not publish
[CR25]




Biggs v. State                                              Page 2